Case 17-23789-JKS       Doc 63     Filed 09/16/19 Entered 09/16/19 10:14:27             Desc Main
                                   Document Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
                                                                     Order Filed on September 16,
 Caption in Compliance with D.N.J. LBR 9004-2(c)                     2019 by Clerk U.S. Bankruptcy
                                                                      Court District of New Jersey
 Jonathan Schwalb, Esq.
 Friedman Vartolo LLP
 85 Broad Street, Suite 501
 New York, New York 10004
 Attorneys for SN Servicing Corporation as Servicer for
 SRP
 U.S. 2013-3,
       Bank Trust
                LLCNational Association as Trustee of the
 P:
 Tiki(212)
       Series
           471-5100
              III Trust
 Bankruptcy@FriedmanVartolo.com
 P: (212) 471-5100
 Bankruptcy@FriedmanVartolo.com
 IN RE:                                                     CASE NO.: 17-23789
 IN RE:
                                                            CHAPTER: 13
 Robert
 Keri Johnson
        A. D’Angelo
                                                            HON. JUDGE.:
 Debtors                                                    John K. Sherwood
 Debtors
                                                            HEARING DATE:
                                                            6HSWHPEHUDW$0

                          ORDER VACATING AUTOMATIC STAY

       The relief set forth on the following page numbered two (2) is hereby ORDERED.




 DATED: September 16,
 2019
Case 17-23789-JKS        Doc 63     Filed 09/16/19 Entered 09/16/19 10:14:27             Desc Main
                                    Document Page 2 of 2



        Upon the motion of SN Servicing Corporation as Servicer for U.S. Bank Trust National
Association as Trustee of the Tiki Series III Trust, on behalf of its successors and/or assigns
(hereinafter collectively “Secured Creditor” and/or “Movant”) under Bankruptcy Code section
362(d) for relief from the automatic stay as to certain property as hereinafter set forth, and for
cause shown, it is

        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:

      [x] Real property commonly known and more fully described as: 395 Boulevard, Glen
Rock, NJ 07452

       ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further

        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit SN Servicing Corporation as Servicer for U.S. Bank Trust National Association as Trustee
of the Tiki Series III Trust, it’s successors and/or assigns, to pursue its rights under applicable
state law with respect to the premises 395 Boulevard, Glen Rock, NJ 07452; and it is further

       ORDERED, that the instant order is binding in the event of a conversion; and it is further

      ORDERED, that the Movant is granted reasonable attorney fees xxxxxxxxxxxx
                                                                          in the amount of
$400.00 and costs in the amount of $181.00; and it is further to be determined by State
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
 Court; and it is further
       ORDERED, that the Co-Debtor stay against “William Johnson” is lifted pursuant to 11
U.S.C. 1301(c); and it is further

        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.

        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
